DETAILED ACTION
Response to Amendment
The amendment and corresponding arguments filed on 12/22/2020 have been entered.  Claims 7 and 9 have been amended.  No claims have been cancelled or added.  Claims 1-13 are currently pending in this application, with claims 1, 7 and 8 being independent.  This Action is made NON-FINAL.

Response to Arguments
35 USC 102/103 Rejections
Applicant’s arguments, filed 12/22/2020, with respect to claims 1-13 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new reference(s).	

Claim Objections
Claims 1, 7 and 8 are objected to because of the following informalities:  The at least one position data signal represents a position of the vehicle using an antenna device of one or more of the third-party vehicle and of the high-rise building.  In addition, in claim 7, this data is used instead of the satellite when determining the vehicle position, and “read in” includes a misspelling.  Appropriate correction is required.


Note: The amendments below overcome the minor informalities to claims 1, 7 and 8, with the amendment to claim 7 making claim 7 allowable. 

Claim 1
“…the at least one position data signal represents a position of the vehicle using an antenna device of one or more of a third-party vehicle and of a high-rise building;
determining a position of the vehicle using the read-in at least one position data signal…”

Claim 7
“…the at least one position data signal representing a position of the vehicle using an antenna device of one or more of the third-party vehicle and of the high-rise building;
determining a position of the vehicle using the read-in at least one position data signal instead of the obscured satellite…”

Claim 8
“…the at least one position data signal represents a position of the vehicle using an antenna device of one or more of a third-party vehicle and of a high-rise building;
-in at least one position data signal…”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a2) as being anticipated by Yalla, et al (US PG Publication 2019/0129431), hereafter Yalla.

Regarding claim 1, Yalla teaches a method for determining a position for a vehicle, comprising:

reading in at least one position data signal using a vehicle receiving device
([0077] - The location module 333 can interpret the time signals into coordinates or other location information
[0078] – The location module 333 is designed for use in the vehicle 100), 
wherein the at least one position data signal represents a position of an antenna device of one or more of 
a third-party vehicle and 
of a high-rise building
([0078] – The location module 333 may additionally use known locations of cell tower data to determine the position of the vehicle 100);
determining a position of the vehicle  using the read in at least one position data signal 
([0077] - The location module 333 (located within vehicle 100) can interpret the time signals into coordinates or other location information
[0078] – The location module 333 may additionally use known locations of Wi-Fi hotspots, cell tower data, etc. to determine the position of the vehicle 100); and
providing a position signal to a control device of the vehicle using the determined position of the vehicle
([0076] - The navigation subsystem(s) 302 can be any present or future-built navigation system that may use location data, to control the vehicle 100); and 
controlling the vehicle with the provided position signal
([0161] - Through this process 1100, the location module 333 can get a very exact location.  This exact location allows for automated driving (controlling of the vehicle)).

	Regarding claim 2, Yalla teaches the method as claimed in claim 1,
Yalla further teaches
wherein determining the position of the vehicle comprises:
determining the position  of the vehicle using a measured distance
([0078] – The location module 333 may apply dead reckoning to estimate distance data from sensors 304
[0116] - Dead reckoning includes process of calculating the vehicle's position by estimating the direction and distance traveled).

Regarding claim 3, Yalla teaches the method as claimed in claim 1,
Yalla further teaches
further comprising:
reading in satellite data that represent a position of the vehicle
([0077] - A GPS Antenna/receiver 331 can be any antenna, and/or receiver capable of receiving signals from a GPS satellite or other navigation system.  The signals may be demodulated, converted, interpreted, etc. by the GPS Antenna/receiver 331 and provided to the location module 333), 
wherein determining the position of the vehicle further comprises correcting the position of the vehicle represented by the satellite data using the position data signal
([0078] - When a GPS signal is not available, the location module 333 may additionally use known locations of cell tower data to determine the position of the vehicle 100).

	Regarding claim 8, Yalla teaches
an apparatus configured to determine a position for a vehicle, comprising
(Fig. 3C - The location module 333):
a machine-readable memory
([0076] – Generally, the several components or modules 331-335 may be hardware, software, firmware, computer readable media, or combinations thereof);
a communication interface
(Fig. 3C – See Communication links between the location module 333 and the other of the components or modules 331-335); and
a computing unit operably connected to the machine-readable memory and the communication interface, and configured to execute control commands stored in the machine readable memory to
([0076] – Generally, the several components or modules 331-335 may be hardware, software, firmware, computer readable media, or combinations thereof)
read in at least one position data signal through the communication interface
([0077] - The location module 333 can interpret the time signals into coordinates or other location information
[0078] – The location module 333 is designed for use in the vehicle 100),

a third-party vehicle and 
of a high-rise building
([0078] – The location module 333 may additionally use known locations of cell tower data to determine the position of the vehicle 100)

determine a position of the vehicle using the read in at least one position data signal
([0077] - The location module 333 (located within vehicle 100) can interpret the time signals into coordinates or other location information
[0078] – The location module 333 may additionally use known locations of Wi-Fi hotspots, cell tower data, etc. to determine the position of the vehicle 100) and 
provide a position signal to a control device of the vehicle using the determined position of the vehicle
([0076] - The navigation subsystem(s) 302 can be any present or future-built navigation system that may use location data, to control the vehicle 100); and 
controlling the vehicle with the provided position signal
([0161] - Through this process 1100, the location module 333 can get a very exact location.  This exact location allows for automated driving (controlling of the vehicle)).

Regarding claim 9, Yalla teaches the method of claim 1,
Yalla further teaches
wherein determining the position of the vehicle comprises:
determining the position of the vehicle by executing a computer program
([0076] – Generally, the several components or modules 331-335 may be software, firmware, computer readable media, or combinations thereof).

Regarding claim 10, Yalla teaches the method of claim 9,
Yalla further teaches
wherein determining the position of the vehicle comprises:
executing the computer program with a controller by executing control commands stored in a machine-readable memory medium 
([0076] – The several components or modules 331-335 may be software, firmware, computer readable media, or combinations thereof).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yalla, in view of Breen (US PG Publication 2009/0164118).
Regarding claim 4, Yalla teaches the method as claimed in claim 1.
Yalla does not teach
further comprising:
reading in time information, which represents a time at which the position of the antenna device was determined, wherein determining the position of the vehicle further comprises determining the position of the vehicle using the time information.
In the same field of endeavor, Breen teaches the limitations not taught by Yalla including
further comprising:
reading in time information, which represents a time at which the position of the antenna device was determined, wherein determining the position of the vehicle further comprises determining the position of the vehicle using the time information
([0021] and Fig. 1 - The position of the vehicle can be determined using another type of locating system, such as a system of terrestrial towers that transmit signals to and/or receive signals from a receiver/transmitter located in or on the vehicle.  Such a system can use propagation times between the vehicle and the terrestrial towers to triangulate the vehicle's position).


Regarding claim 5, Yalla teaches the method as claimed in claim 1.
Yalla does not teach
wherein determining the position of the vehicle comprises:
determining the position of the vehicle using a triangulation method, wherein the triangulation method is carried out using at least one of 
a transmission of the position of the antenna to the vehicle, and 
transition time information of a transmission path of a signal between the antenna device and the vehicle.
In the same field of endeavor, Breen teaches the limitations not taught by Yalla including
wherein determining the position of the vehicle comprises:
determining the position of the vehicle using a triangulation method, 
wherein the triangulation method is carried out using at least one of
a transmission of the position of the antenna to the vehicle
([0020] and Fig. 1 - Asset 5 represents a vehicle
[0021] and Fig. 1 – Location device 20 can receive signals from external geo-location references 90, such as satellites, through antennae 25, where location device 20 is part of, or integrated with, the transceiver or receiver of the communications system 30, specifically for determining the location of the asset 5), and 
transition time information of a transmission path of a signal between the antenna device and the vehicle
([0021] and Fig. 1 - The position of the vehicle can be determined using another type of locating system, such as a system of terrestrial towers that transmit signals to and/or receive signals from a receiver/transmitter located in or on the vehicle.  Such a system can use propagation times between the vehicle and the terrestrial towers to triangulate the vehicle's position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yalla, which includes using a position of a vehicle to control the vehicle, to include Breen’s teaching of determining a position of a vehicle, based on signal time information, for the benefit of automatically updating the geo-fences stored in memory of a device located on the asset/vehicle (see [0002] and [0021]).

Regarding claim 6, Yalla teaches the method as claimed in claim 1.
Yalla does not teach

determining the position of the vehicle to be a position which deviates from a previously determined position of the vehicle by no more than a threshold value
In the same field of endeavor, Breen teaches the limitations not taught by Yalla including
wherein determining the position of the vehicle comprises:
determining the position of the vehicle to be a position which deviates from a previously determined position of the vehicle by no more than a threshold value
([0044] - The alert may be selected from a schedule of proximity actions, each varying in degree of urgency or indication of relative distance or time, among other parameters.  At one level of action, the fleet dispatch manager can contact the driver of the vehicle to inquire about the nature of the deviation from the predefined route).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yalla, which includes using a position of a vehicle to control the vehicle, to include Breen’s teaching of determining a position of a vehicle, based on signal time information, for the benefit of automatically updating the geo-fences stored in memory of a device located on the asset/vehicle (see [0002] and [0021]).

Regarding claim 11, Yalla teaches the method as claimed in claim 1.
Yalla does not teach
 wherein determining the position of the vehicle comprises:

In the same field of endeavor, Breen teaches the limitations not taught by Yalla including
wherein determining the position of the vehicle comprises:
determining the position of the vehicle using a measured transition time of a signal of a communication connection between the vehicle and the antenna device
([0021] and Fig. 1 - The position of the vehicle can be determined using another type of locating system, such as a system of terrestrial towers that transmit signals to and/or receive signals from a receiver/transmitter located in or on the vehicle.  Such a system can use propagation times between the vehicle and the terrestrial towers to triangulate the vehicle's position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yalla, which includes using a position of a vehicle to control the vehicle, to include Breen’s teaching of determining a position of a vehicle, based on signal time information, for the benefit of automatically updating the geo-fences stored in memory of a device located on the asset/vehicle (see [0002] and [0021]).


Breen further teaches
wherein determining the position of the vehicle comprises:
determining the position of the vehicle using a measured distance and the measured transition time of the signal of the communication connection between the vehicle and the antenna device
([0021] and Fig. 1 - The position of the vehicle can be determined using another type of locating system, such as a system of terrestrial towers that transmit signals to and/or receive signals from a receiver/transmitter located in or on the vehicle.  Such a system can use propagation times between the vehicle and the terrestrial towers to triangulate the vehicle's position
[0044] - The alert may be selected from a schedule of proximity actions, each varying in degree of urgency or indication of relative distance or time, among other parameters.  At one level of action, the fleet dispatch manager can contact the driver of the vehicle to inquire about the nature of the deviation from the predefined route).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yalla, in view of Breen, which includes using a position of a vehicle to control the vehicle, to include Breen’s teaching of determining a position of a vehicle, based on signal time information, for the benefit of automatically updating the geo-fences 

Regarding claim 13, Yalla, in view of Breen, teaches the method as claimed in claim 5.
Breen further teaches wherein determining the position of the vehicle comprises:
determining the position of the vehicle using a triangulation method, wherein the triangulation method is carried out using the transmission of the position of the antenna to the vehicle and transition time information of the transmission path of the signal between the antenna device and the vehicle
([0020] and Fig. 1 - Asset 5 represents a vehicle
[0021] and Fig. 1 – Location device 20 can receive signals from external geo-location references 90, such as satellites, through antennae 25, where location device 20 is part of, or integrated with, the transceiver or receiver of the communications system 30, specifically for determining the location of the asset 5.  The position of the vehicle can be determined using another type of locating system, such as a system of terrestrial towers that transmit signals to and/or receive signals from a receiver/transmitter located in or on the vehicle.  Such a system can use propagation times between the vehicle and the terrestrial towers to triangulate the vehicle's position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yalla, in .

Allowable Subject Matter
Claim 7 would be allowable if rewritten or amended to overcome the minor informalities set forth in this Office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sasaki, et al (US PG Publication 2017/0003395), hereafter Sasaki, teaches providing a technique for preventing decrease in the positioning precision due to reflected waves from a navigation satellite that is blocked by an obstacle in a positioning technique using a GNSS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 10 am and 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641